

EXHIBIT 10.23


Certain information has been excluded from this exhibit because it is both not
material and would likely cause competitive harm if publicly disclosed. [***]
had been inserted in the text below to identify where information has been
redacted.


FIRST AMENDMENT TO REFORMED MASTER SERVICES AGREEMENT


This First Amendment (“First Amendment”), effective as of December 9, 2019 (the
“First Amendment Effective Date”), amends the Reformed Master Services Agreement
(“Agreement”) by and between Alarm.com Incorporated (“Alarm.com”), a Delaware
corporation with its principal place of business at 8281 Greensboro Drive, Suite
100, McLean, Virginia 22102, and ADT LLC, a Delaware limited liability company
with a principal place of business at 1501 Yamato Road, Boca Raton, FL 33431
(collectively with its Affiliates, “ADT”), dated as of August 19, 2016. Except
as otherwise provided herein, all other provisions of the Agreement shall remain
in full force and effect.


1.
Exclusivity. Sections 3.6 and 3.7 of the Agreement are hereby replaced with the
following:



3.6    Subject to and conditioned upon Alarm.com achieving Parity (as defined in
Section 3.11 of Schedule 6) by the end of the third year of the Initial Term and
for so long as Alarm.com maintains Parity thereafter, ADT shall exclusively use
the Alarm.com Services for all of ADT's professionally installed residential
interactive security, automation and video service offerings (for existing and
new customers with those services) for the Initial Term; provided that this
exclusivity shall not extend to (i) ADT Canopy; (ii) ADT’s acquisition of any
customer account already using a platform other than the Alarm.com Services; and
(iii) professionally installed New Entrant products as set forth in Sections
3.6.1—3.6.4 below:


3.6.1    The parties recognize that ADT may, in its sole discretion, decide to
engage in new business opportunities to grow its monitoring business by offering
its brand and central station monitoring services to one or more product
companies who are new entrants into the industry (the “New Entrants”) and who
plan to sell their product via retail and web‐based channels for
self‐installation by the consumer. These New Entrants may offer their products
with their own residential interactive security, automation and video service
software platform which is similar to the software platform offered by Alarm.com
and that for each new customer these New Entrants create for service with an ADT
monitoring offering, ADT may be obligated to create a new customer which uses
the New Entrant’s hardware product and software platform.


3.6.2    ADT will use commercially reasonable efforts to generate new account
volume through its non‐professionally installed channels using these New Entrant
products. However, if ADT wishes to professionally install the products and
software of such New Entrants, ADT will do so under the terms set forth in
Section 3.6.


3.6.3    Subject to ADT’s use of commercially reasonable efforts under Section
3.6.2 to use non‐professionally installed channels for New Entrant products
having such software platforms, Alarm.com shall waive the exclusivity provision
of Section 3.6 for up to [***] professionally installed accounts by ADT per
fiscal quarter for such New Entrants. Such waiver does not apply for the
professional installation of other platforms provided by traditional suppliers
who are not a New Entrant and party to a joint business agreement with ADT such
as set forth in Section 3.6.1.


3.6.4    While the exclusivity under Section 3.6 is otherwise in effect, should
ADT activate more than such [***] professionally installed accounts in any given
fiscal quarter with a platform other than Alarm.com, the parties will calculate
the number of installations above [***] in each fiscal quarter (these
installations shall be called the “Fee Eligible Incremental Installations”); and
ADT shall be obligated to pay Alarm.com for each Fee Eligible Incremental
Installation at the same monthly rate ADT would have paid Alarm.com if such
accounts had been installed with the equivalent service tier provided by
Alarm.com pursuant to the pricing set forth in Section 4 of Schedule 7. As
examples, if a new Fee Eligible Incremental Installation includes video services
or automation services, then the rate shall be
$[***]/month for the life of the account; and if a new Fee Eligible Incremental
Installation includes interactive security but not home automation devices or
video services, then the rate shall be $[***]/month for the life of the account.
For the avoidance of doubt, ADT will not be obligated to pay Alarm.com either a
[***] or a [***] for Fee Eligible Incremental Installations. Alarm.com shall
invoice monthly for each Fee Eligible Incremental Installation beginning on the
last day of the fiscal quarter in which the account was created and shall
invoice monthly thereafter. When, and if necessary, the parties shall work
together in good faith to establish and automate reasonable and efficient
accounting of such Fee Eligible Incremental Installations such that Alarm.com
can invoice accurately and promptly each month for such accounts.




--------------------------------------------------------------------------------






3.6.5    While exclusivity under Section 3.6 is in effect, ADT agrees not to
actively market such New Entrant products and software as a substitute for
professional installation by ADT of a system using the Alarm.com Services.


3.7    [***] to Section [***] of Schedule [***], Alarm.com shall not, either
during the Term or after termination of this Agreement, enforce any patent that
is presently or hereafter owned by, controlled by, or exclusively licensed to
Alarm.com, against ADT, its Affiliates, ADT Dealers, and/or its Subscribers for
making or having made, using, selling or importing (i) any technology and/or
service used with ADT Canopy or (ii) any ADT offering of its brand and central
station monitoring services with a New Entrant, or against any Supporting Canopy
Partner to the extent such technology and/or service is used by ADT to provide
ADT Canopy or against New Entrants to the extent their products are used with
any ADT offering of its brand and central station monitoring services ("Canopy
Covenant Against Enforcement"); provided however that the Canopy Covenant
Against Enforcement shall terminate if Alarm.com terminates this Agreement under
Section 1.3 of Schedule 4. For clarity, the Canopy Covenant Against Enforcement
shall not preclude Alarm.com from pursuing a claim of infringement against any
third party, provided that such claim of infringement does not extend to any
technology, product, or service provided by ADT for ADT Canopy or any ADT
offering of its brand and central station monitoring services and Alarm.com will
not seek to enjoin any technology, product, or service provided by ADT for ADT
Canopy or any ADT offering of its brand and central station monitoring pursuant
to the immediately preceding sentence. For the avoidance of doubt, this section
3.7 is not intended by the parties to provide an explicit license from Alarm.com
to ADT for third party companies, technologies or platforms that ADT may acquire
from time to time.


2.
Hosting. Sections 2.1, 2.2 and 2.4 of Schedule 3 are hereby replaced with the
following:



2.1    Hosting Location. Except for the Connect Platform and software supporting
it (which shall remain hosted by ADT unless and until otherwise mutually agreed)
and except as provided for in Section 2.2 below, the Alarm.com Services provided
to ADT hereunder and all ADT Data (as defined in Exhibit B to Schedule 3), will
be exclusively hosted from the servers located at Alarm.com’s NOC’s located at
[***] and [***] Alarm.com shall not cause nor allow the Alarm.com Services
provided to ADT hereunder or the ADT Data to be moved to, operated from, or
hosted from any other facility without obtaining ADT’s prior written consent,
such consent not to be unreasonably withheld or delayed. If Alarm.com desires to
make such a change, Alarm.com shall notify ADT at least ninety (90) days in
advance and in writing and allow the applicable ADT Personnel to perform a
security review (which may, at a minimum, include the items described in the
Security Requirements Schedule set forth in Exhibit B hereto) of the proposed
replacement facility. ADT shall have the right to reject any change to the
hosting facility or its location based on a good faith determination by ADT that
the new facility does not provide security at least equal to the security
provided by the current facility, it being understood that ADT shall not
unreasonably withhold or delay consent to Alarm.com’s proposed change of hosting
facility provided that such proposed change of hosting facility will have no
negative impact on the agreed upon Service Level Agreement (described in Exhibit
A) and any such change will be at no additional cost to ADT.


2.2    ADT Specific Environment. At ADT's direction and convenience, Alarm.com
will help create a dedicated ADT Network Operations Center ("ADT NOC") along
with a second dedicated ADT Network Operations Center ("ADT Failover NOC") that
will mirror the ADT NOC for additional redundancy. The ADT NOC and ADT Failover
NOC will, at ADT’s sole discretion, be hosted on servers located at (i)
Alarm.com’s NOC as specified in Section 2.1 above, (ii) [***], (iii) [***]
(subject to commercially reasonable review by Alarm.com of the proposed
operating environment); or (iv) [***] as determined by ADT subject to
Alarm.com’s consent, which shall not be unreasonably withheld. For the avoidance
of doubt, the license granted to ADT by Alarm.com under Section 3.1 of the
Agreement includes the operation and support of the Alarm.com Services through
the ADT NOC and ADT Failover NOC. ADT will initiate the ADT NOC deployment by
sending a written request to Alarm.com (the "NOC Standup Request") when it is
prepared to capitalize the development of an additional dedicated ADT NOC or
NOCs depending upon the redundancy requirements. Alarm.com will complete the NOC
standup activity within [***] of receiving the ADT NOC Standup Request. Once the
ADT NOC's are in operation, Alarm.com will take all commercially reasonable
steps to ensure (and in any event will not interfere with) ADT's virtual and
physical access to, and operation of, the ADT NOC or ADT Failover NOC at any
time during the Term and the period of the Transition Services. In the event ADT
elects to operate the ADT NOC or ADT Failover NOC, Alarm.com shall be relieved
from a support obligation under this Schedule 3 to perform a specific function
in regard thereto to the extent that ADT has agreed to accept the responsibility
for performing such function (for example, if ADT has agreed to be responsible
for operating the NOC networking infrastructure, then Alarm.com would not be
obligated to manage such operation). Alarm.com shall nevertheless remain
responsible for its obligations


 

--------------------------------------------------------------------------------








under this Schedule 3 and the Agreement for all aspects of the ADT NOC and ADT
Failover NOC not under such control of ADT (including, but not limited to
support of, and product development for, the Alarm.com Services).


2.4     Costs for ADT Specific Environment. The costs associated in building the
ADT NOC and ADT Failover NOC will be borne by ADT. This would include costs for
acquiring equipment, software licenses, and all other components required to
clone the Alarm.com system at the time of replication and costs for running the
instance including any incremental additional facilities, network, power and
other operational costs due to the ADT NOC's. Alarm.com will license its
software to the ADT NOC and ADT Failover NOC free of any additional charges with
such license fees covered in the monthly Fees per Subscriber that Alarm.com
charges ADT pursuant to Schedule 2. Alarm.com will incur additional labor costs
for initially building and then operating and maintaining the ADT NOC and
potentially the ADT Failover NOC. Exact costs may vary through time and as the
configuration evolves and some software license costs may be shared with the ADT
Failover NOC if this is also erected. Alarm.com will charge ADT an initial fee
for the incremental additional labor costs Alarm.com incurs due to setting up
and running the ADT NOC's at the then prevailing mutually agreed rates at which
Alarm.com performs custom work for ADT, which shall be no higher than applicable
industry standards. There may be material costs to stand up an ADT NOC and ADT
Failover NOC. To reduce such costs, all software and hardware installed in the
ADT NOC or ADT Failover NOC will be identical to the software and hardware
installed in Alarm.com’s own NOCs unless acquiring such hardware or software is
not commercially reasonable, in which case the parties shall mutually agree on
which hardware and software to acquire and install in the ADT NOC and ADT
Failover NOC. If, pursuant to 2.2 (ii) or 2.2 (iii) of Schedule 3, ADT requests
that the ADT NOC and ADT Failover NOCs be operated in either [***], then ADT
will ensure that Alarm.com personnel have the same access to such data center as
ADT personnel. To minimize risk to the performance of the Alarm.com Services to
ADT’s Subscribers or undue cost to either ADT or Alarm.com for standing up the
ADT NOC or ADT Failover NOC, the transition of Subscribers to the ADT NOC shall
be commensurate with the transition of ADT Subscribers to an ADT or third party
platform as provided for in Section 7.2 of the Agreement.


The costs incurred by ADT for hosting the Alarm.com Services at the ADT NOC and
ADT Failover NOC shall be reflected in the following pricing, which shall
replace the pricing set forth in Schedule 2 for each new Subscriber activated on
the Alarm.com Services hosted at the ADT NOC and each Subscriber transitioned
over to the ADT NOC (beginning the month after the Subscriber is transitioned):


ADT Monthly Fee Per U.S. Subscriber1
Item
Price
Subscriber Fee: a per month fee for each Subscriber using the Alarm.com
Services, which is [***] and [***] (except as mutually agreed for [***] and
[***] under Section 3.2 of Schedule 6 of the Agreement), for Alarm.com's [***]
(including [***]), and for ADT's use of [***] for accessing the Alarm.com
Services, such as the [***], and [***]. 2
 
Interactive (Tier 1)
$[***]
Interactive + Automation (Tier 2)
$[***]
Interactive + Control Video (Tier 2.5)
$[***]
Interactive + Automation + Control Video (Tier 3)
$[***]



1 The service offerings listed here are the same as those set forth in Schedule
2, at the revised pricing. The remaining service offerings set forth in Schedule
2 (Interactive Gold, Commercial, Commercial Plus, Property Management –
Automation Only, Property Management – Security, and all Additional Services
which are not included or bundled into the Tier 1, Tier 2, Tier 2.5, or Tier 3
offerings), shall also be available for the Alarm.com Services hosted at the ADT
NOC, at the pricing set forth in Schedule 2 (subject to note 2 regarding the
Network Service Fees). For the avoidance of doubt, [***] is already included in
the Tier 2.5 and Tier 3 pricing so will not be separately charged as an
Additional Service if used in the ADT NOC.


2 When an existing Subscriber is migrated to (or a new Subscriber is activated
on) the ADT NOC, the [***] will be [***], who will [***]. Therefore, the [***]
and [***] with [***] will not [***] on the ADT NOC. For the avoidance of doubt,
the above Subscriber Fees also include the use of all components of the
Alarm.com Services covered by the [***], and [***] set forth in Schedule 2.


 

--------------------------------------------------------------------------------










3.
Subscriber Fees. The pricing chart set forth in Section 3 of Schedule 2 shall be
restated in its entirety as follows.



The prices set forth below, excluding [***] are only available for Subscriber
accounts located in the United States activated on or after [***] the first day
of financial quarter in which [***] (the “Eligible Accounts”). For example, if
[***], then the first day of the financial quarter would be [***], and the [***]
such that all accounts activated on or after [***] would be Eligible Accounts.
The Eligible Accounts shall be billed at the rates set forth in the chart below
effective as of the first day of the financial quarter (e.g. October 1st,
January 1st, April 1st, or July 1st) in which [***] (the “New Pricing Effective
Date”). As an example, if [***], then the New Pricing Effective Date would be
[***]. In addition, all [***] in the United States [***] on or after [***] shall
be [***]. For the avoidance of doubt, all [***] other than the [***] shall be
[***] for the life of the account, and the [***] shall only [***] on the [***].


ADT Monthly Fee Per U.S. Subscriber
 
Based on Average Monthly Account Creation Rate
< [***]
[***] ‐
[***]
[***]‐
[***]
[***] ‐ [***]
[***] ‐
[***]
> [***]
Control Platform & Network Pricing
A
B
C
D
E
F
Base Platform Fee ¹
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Base WSF Platform Fee ¹
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Network Services Fee ²
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Network Services Fee [***]²
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]



Control Application Services Pricing
A
B
C
D
E
F
Wireless Signal Forwarding⁴
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive⁵ (Tier 1)
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive + Automation7 (Tier 2)
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive + Control Video8 (Tier 2.5V)
[***]
[***]
[***]
[***]
[***]
$[***]
Interactive + Automation + Control Video8 (Tier 3)
[***]
[***]
[***]
[***]
[***]
$[***]
Interactive Gold9
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Commercial10
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Commercial Plus11
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Property Management – Automation Only12
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Property Management ‐ Security13
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
One Time Connection Fee
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]



Alarm.com Application Services Pricing
A
B
C
D
E
F
Wireless Signal Forwarding1, 2, 4
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive1, 2, 5
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive + Automation1, 2, 5, 6
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive + Basic Pro Video1, 2, 5, 16
[***]
[***]
[***]
[***]
[***]
$[***]





 

--------------------------------------------------------------------------------










Interactive + Automation + Basic Pro Video1, 2, 5, 6, 16
[***]
[***]
[***]
[***]
[***]
$[***]
Interactive Gold1, 2, 9
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Commercial 1, 2, 10
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Commercial Plus 1, 2, 11
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Property Management – Automation Only1, 2, 12
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Property Management – Security 1, 2, 13
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
[***] Network Services Fee Upcharge²
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
One Time Connection Fee
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]





Additional Services Pricing (Any Application) ¹³
A
B
C
D
E
F
Property Management Software Integrations15
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Basic Pro Video 16
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Pro Video 3,000 w/ Analytics 17
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Video 24x7 18
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Video Expansion Packs 19
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Pro Video 3,000 w/Analytics Tier 3 upgrade
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Basic Doorbell w/ Clips 20
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Standalone Doorbell w/ Live View 22
[***]
[***]
[***]
[***]
[***]
$[***]
Smarter Access Control 23
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Access Control Doors 24
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]



Certain of Alarm.com’s Fees to ADT will be billed based on the application used
to interact with the Alarm.com Services by their Subscribers. The Alarm.com
Application is considered the default Alarm.com offering in use by existing
Alarm.com service providers. The Control Application is the custom ADT
application that Alarm.com has built for ADT on the Alarm.com backend, and from
time to time may include ADT Custom Products not used by other Alarm.com service
providers. For the avoidance of doubt, the Control Application Services Pricing
applies to Eligible Accounts activated on the Control Application, effective on
the New Pricing Effective Date. ADT or ADT Dealers may also choose, at ADT’s
discretion, to selectively deploy the Alarm.com Application and the Alarm.com
Application Services Pricing shall apply to Eligible Accounts created with the
Alarm.com Application, effective on the New Pricing Effective Date.
¹ The Base Platform Fee is charged to all Subscriber accounts using the Control
Application (with the exceptions noted below in Wireless Signal Forwarding, and
except for standalone video or doorbell only customers for the Additional
Services listed in the table above, or Smarter Access Control customers who may
be using the Control Application) and includes Alarm.com's license for certain
base components of the software platform which apply to all Subscribers
regardless of service plan and the charges for hosting and application
management services, charges for redundancies inherent in the platform such as
redundant Network Operations Centers (NOCs), charges for the message processing
and load balancing application engine, charges for Alarm.com’s indemnification
obligations under Section 8.1 of the Agreement, charges for support services
such as training and phone supports, charges for the knowledge base portal
content and access and other base pieces of the platform infrastructure.
² The Network Services Fee is for Alarm.com's management of the communications
network used to service the Subscribers, including any third‐party charges
related to such network (for example: the charges of cellular services that
Alarm.com procures from cellular carriers) and the charges for Alarm.com to
provide support related to the network, and for Alarm.com to supervise and
report on such networks. For accounts with security alerting features or central
station monitoring, a cellular or dual‐path installation is strongly
recommended. However, ADT may create broadband‐only path accounts. Alarm.com has
represented that its support costs and business risks are higher with such
accounts, such that they will be charged the same Network Services Fee as
cellular path and dual‐path accounts such that the Network Services Fee is the
same regardless of the communication path chosen. The Network Services Fee is
charged for all Subscribers using a Control Application except for Smarter
Access Control or standalone video or doorbell customers for the Additional
Services listed in the table above. For the avoidance of doubt, the




 

--------------------------------------------------------------------------------








Network Services Fee applies when either a security control panel or a smart hub
(e.g. a z‐wave or zigbee hub) is used to enable smart property automation or
security monitoring. The Network Services Fee shall increase by $[***] when the
subscriber's location is in [***]. For both Control Application Subscribers and
Alarm.com Application Subscribers, any Subscriber account enrolled in [***] with
[***] will incur an additional Network Services Fee equal to the [***] Network
Services Fee Upcharge in the table above (note: [***] may require an approved
[***] radio and dedicated [***] SIM card). For the avoidance of doubt, the
Network Services Fee contained in this First Amendment assumes that ADT uses the
[***] network on no less than [***] of new Subscriber accounts from the First
Amendment Effective Date forward (however, this assumption has no impact on
fees).
³ In addition to the Base Platform Fee and the Network Services Fee, each
Subscriber using a Control Application will incur a service Fee that correlates
to the service plan selected by ADT for such Subscriber as set forth in the
table above (e.g. Wireless Signal Forwarding, Interactive, Commercial, etc.).
Such service Fees cover all charges related to the deployment of user feature
capabilities to the end‐customer, as well as the deployment of business feature
capabilities to ADT such as the business intelligence services, the MobileTech
application, dealer site portal, AirFX, and other parts of the software
application infrastructure. Some of these services are described in more detail
in the following notes.
⁴ Wireless Signal Forwarding includes Daily Supervision, AirFX, Dialer Delay
Crash & Smash and forwarding basic signals to the central station (Alarms,
Troubles, Cancels). In Column F, for example, Wireless Signal Forwarding with
the Alarm.com Application is $[***], and with the Control Application is $[***]
(consisting of the Base Platform Fee, the Network Services Fee, and the Wireless
Signal Forwarding Software Fee). Alarm.com will enable Wireless Signal
Forwarding with the [***] with a Base Platform Fee of $[***]. These accounts
will be supported by MobileTech and business intelligence services and will
benefit from enterprise integrations as well as technical support from
Alarm.com. However, such Subscriber accounts will not be covered by Alarm.com’s
indemnification obligations in Section 8.1 of the Agreement.
⁵ Interactive includes Wireless Signal Forwarding, Two‐Way Voice, Daily
Supervision, Geo‐Services, Crash and Smash protection, permission‐based logins,
searchable 60‐day history, Mobile App access, Remote Arm/Disarm, Remote User
Code management, Sensor Left Open notifications, No Show alerts, Sensor Activity
Monitoring and notifications on up to 50 sensors, [***], and Arming Reminders.
6 Automation includes Severe Weather Alerts, artificial intelligence derived
Insights Engine Unexpected Activity Alerts, Garage Door Integration, Audio and
Voice Assistant integration, Lights, Locks, and Thermostats.
7 Interactive + Automation includes all features in Interactive plus Severe
Weather Alerts, artificial intelligence derived Insights Engine Unexpected
Activity Alerts, Garage Door Integration, Audio and Voice Assistant integration,
Lights, Locks, and Thermostats.
8 Interactive + Automation + Control Video (Tier 3) includes all features in
Interactive + Automation as well as 1,000 clips of cloud storage with 1,000
clips/month bandwidth, across up to four cameras deployed at a single site. Also
available, at [***], is Interactive + Control Video (Tier 2.5V), which includes
all features of Interactive as well as 1,000 clips of cloud storage with 1,000
clips/month bandwidth, across up to four cameras deployed at a single site. If a
Doorbell camera is installed and the site has four or fewer cameras inclusive of
the doorbell camera, then service for the Doorbell camera is included in these
plans. All Tier 3 and Tier 2.5V ADT Control application Subscriber accounts
activated on or after the New Pricing Effective Date will include [***] per
Subscriber site to enable an [***], and [***], and the pricing for up to [***]
per Subscriber site shall be [***]. For all Subscriber accounts activated prior
to the New Pricing Effective Date, the existing billed prices shall remain in
effect.
9 Interactive Gold includes all features in Interactive + Automation, plus
Weather to the Panel, Water Management, as well as support for image capture on
alarm events by the Alarm.com Image Sensor or image capture on arm, disarm, and
alarm events by a control panel camera with forty image uploads per month
available for non‐alarm events. Alarm‐triggered uploads count towards this limit
but are not subject to it. (Hardware requirements apply).
10 Commercial enables Subscribers to control their security system remotely and
stay aware of activity in their business and includes all key components of
Interactive, plus Commercial Reporting, Business Hours and Open/Close
Notifications. Multi‐site management is available through the Enterprise
Security Console. The Fee for Commercial already includes the Smarter Access
Control base fee, which will not be separately charged.




 

--------------------------------------------------------------------------------








11 Commercial Plus includes all Commercial features and adds control for
additional devices, increased awareness and opportunities for energy saving.
Commercial Automation – Automate the security system and other devices that
protect a business. Includes Arming Schedules, Water Management, Locks and
Commercial Garage Doors.
Commercial Energy Management – Automate savings and control costs. Includes
Thermostats, Lights, Energy Monitoring, Irrigation Control, Audio integration
and Enterprise Energy (manage thermostats across multiple locations).
Enhanced Awareness – Stay informed of normal activity, artificial intelligence
based detection of unexpected activity and the absence of expected activity.
Includes Images ‐ Plus and Inactivity Alerts (sensor left closed).


12 Property Management – Automation Only provides tenants with the ability to
manage Lights, Locks, and Thermostats, receive notifications on and monitor up
to 50 sensors, and receive daily Weather to the Panel and Severe Weather alerts.
Multi‐site management is available to property managers through the Enterprise
Security Console. Property Management service packages do not support Image
Sensor or Video functionality due to privacy considerations between property
managers and tenants. The Property Management services, which are for multi‐unit
dwellings and not part of ADT’s residential offerings, will be provided by
PointCentral, LLC, a wholly‐owned subsidiary of Alarm.com (“PointCentral”). For
purposes of accessing and managing the Property Management services, ADT will be
required to use a separate administrative portal to manage the accounts using
the Property Management services. All of the PointCentral Services provided by
PointCentral to ADT shall be provided hereunder as an Alarm.com Services, and
the PointCentral Services and Purchase Agreement between ADT and PointCentral
dated May 3, 2019 is hereby terminated as of the First Amendment Effective Date
by mutual agreement of the parties.


13 Property Management – Security includes all of the features of Property
Management – Automation Only, as well as security functionality such as Panel
Code Management, Remote Arming and Disarming, Central Station Integration, and
Wireless 2‐Way Voice. The Property Management services will be provided by
PointCentral. For purposes of accessing and managing the Property Management
services, ADT will be required to use a separate administrative portal to manage
the accounts using the Property Management services.
14 These features can be used as additions to Control Application and Alarm.com
Application packages, and in some cases on a standalone basis as well,
regardless of application.


15 Property Management Software Integrations enables automated data synching and
pre‐built workflows within several industry‐leading Property Management Software
systems to gain seamless access to enterprise smart home automation
functionality and enhanced operations on a single platform. Specific integration
functionality varies by partner.


16 Basic Pro Video includes 1,000 clips of storage with 1,000 clips/month
bandwidth, across up to 4 cameras.


17 Pro Video 3,000 With Analytics includes 3,000 clips of storage with 3,000
clips/month bandwidth across up to 4 cameras, alerts for object detection
(people, vehicles, and animals) with enhanced notifications, video tripwire
recording, and activity zone recording. Requires a compatible camera. Tier 3
accounts with a compatible camera can be upgraded to include Pro Video 3,000
with Analytics for an incremental charge


18 Video 24x7 enables support for the Stream Video Recorder.


19 Video Expansion Packs add an additional 5,000 clips of storage and 5,000
clips/month bandwidth, and support for up to 4 additional cameras.


20 Basic Doorbell w/ Clips provides support for 1 doorbell camera and 400 clips
of storage with 400 clips/month bandwidth. Available as an add‐on or as a
standalone package.


21 Video Clip Upload, Bandwidth, Storage and Fees. If a Control application
Subscriber account with [***] cameras generates more than [***] clips, then
Alarm.com at its discretion, may throttle the further upload of clips from that
account such that Alarm.com is able to manage the overall vitality of its NOC
operations for all Subscribers and proactively maintain safeguards to prevent
camera‐driven malicious denial‐of‐service attacks. Further, Alarm.com will
report to ADT when a subscriber account is excessively uploading video clips
such that proactive measures can be taken to improve that subscribers
experience. Accounts with [***] cameras shall require a paid Video Expansion
Pack to enable support for additional


 

--------------------------------------------------------------------------------








cameras. Alarm.com represents that currently, of all ADT customer accounts who
have been activated with video expansion packages, only [***] of such customer
accounts have more than four cameras. The parties recognize that the allocation
of large amounts of clip uploads and clips storage to user accounts is not
intended to encourage excessive clip generation by each subscriber. The parties
will work together to drive user experiences and installation and configuration
experiences that result in users having an optimal experience. This footnote on
clip upload and storage limits, and number of cameras per account, shall govern
the allocations of clip uploads and storage and cameras to ADT Control
application Subscriber accounts to the extent that footnote is in conflict with
any of the other pricing footnotes in this Section 3.


22 Standalone Doorbell w/ Live View is [***] to [***] in [***]. Alarm.com will
charge a $[***] fee when [***], which includes the [***] and [***] for a
doorbell camera for up to [***] with [***]. After [***], Alarm.com shall have
the right to charge ADT $[***] for each account, or otherwise terminate this
service for that account. ADT will provide all installation and networking
support that is outside of the Alarm.com Services. Alarm.com will have the right
to [***] for new accounts on 120 days’ notice to ADT, with any such termination
not impacting service to existing already created accounts. If any custom user
interface is required to support this service plan, the work will be performed
pursuant to the provisions of Section 3.2 of Schedule 6 relating to ADT Custom
Products. Additionally, the Standalone Doorbell w/ Live View plan will [***] if
ADT is [***], or alternatively, the [***] in Section 8 and 9 below of this First
Amendment are [***].


23 Smarter Access Control can be installed as a standalone system or as an
integrated solution with Alarm.com’s intrusion and video offerings. With
powerful user management software, remote door control, and scan‐to‐add card
serial detection, customers can easily manage complicated access control and
intrusion setups. These features and more are all available through Alarm.com’s
user‐friendly website and app. This Smarter Access Control Fee is a base fee
required to support an Access Control system on a standalone basis (this fee is
included in the Commercial and Commercial Plus Fees, and will not be separately
charged), and each door is subject to a separate fee.


24 Access Control Doors are a per door fee, regardless of whether used on
standalone basis or with a commercial or property management package.


4.
Garage Door Integration. For all accounts activated on or after the First
Amendment Effective Date, for any service plan that enables Garage Door
Integration, the following additional charges shall apply when using a garage
door controller from [***] or [***]: Interactive + Automation = $[***]/month;
all other service plans = $[***]/month. Alarm.com shall not charge an
incremental fee for garage door control when using the Interactive Gold service
plan or when using a Z‐ wave garage controller.



5.
Volume [***]. Section 6.2 of the Agreement is hereby replaced with the
following:



ADT shall pay Alarm.com the monthly service charge set forth in Schedule 2,
Section 3, or Schedule 7 (for the Connect Platform) for each Subscriber using or
having access to Alarm.com Services, beginning on the date on which such
Subscriber's account for Alarm.com Services is activated. If, in any quarter,
ADT creates more than [***] gross new Subscribers for Alarm.com Services other
than [***] with [***], or any [***] service plan only (“Qualifying
Subscribers”), and the total number of Qualifying Subscribers exceeds [***],
then ADT will be entitled to [***] for Alarm.com Services [***] during [***].
If, in any quarter, ADT creates more than [***] gross new Qualifying Subscribers
for Alarm.com Services, and the total number of Qualifying Subscribers exceeds
[***], then ADT will be entitled to [***] for Alarm.com Services [***] in [***].
If, in any quarter ADT creates more than [***] gross new Qualifying Subscribers
for the Alarm.com Services and the total number of Qualifying Subscribers
exceeds [***], then ADT will be entitled to [***] for Alarm.com Services [***]
in [***]. If, in any quarter, ADT creates more than [***] gross new Qualifying
Subscribers for the Alarm.com Services, and the total number of Qualifying
Subscribers for Alarm.com Services exceeds [***], then ADT will be entitled to
[***] for Alarm.com Services [***] in [***]. If, in any quarter, ADT creates
more than [***] gross new Qualifying Subscribers for the Alarm.com Services, and
the total number of Qualifying Subscribers for Alarm.com Services exceeds [***],
then ADT will be entitled to [***] for Alarm.com Services [***] in [***]. If, in
any quarter, ADT creates more than [***] gross new Qualifying Subscribers for
the Alarm.com Services, and the total number of Qualifying Subscribers for
Alarm.com Services exceeds [***], then ADT will be entitled to [***] for
Alarm.com Services [***] in [***]. For the avoidance of doubt, all Subscribers
that are created and subscribed to [***] shall be excluded from the quarterly
production thresholds, the total Qualifying Subscriber counts, and will not be
[***]. The [***] recited above are also provided in the table below:


ADT Monthly [***] Tiers
 
Based on Number of Qualifying Subscribers
[***]
[***]
[***]
[***]
[***]
[***]
[***] Percentage
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%





 

--------------------------------------------------------------------------------







6.
Additional Volume [***]. ADT will also receive [***] from Alarm.com in addition
to [***] earned in Section 5 above. If, in any quarter, ADT creates more than
[***] gross new Subscribers using the Commercial or Commercial Plus service
plans (“Qualifying Commercial Subscribers”), and the total number of Qualifying
Commercial Subscribers exceeds [***], then ADT will be entitled to [***] during
[***]. If, in any quarter, ADT creates more than [***] gross new Qualifying
Commercial Subscribers for Alarm.com Services, and the total number of
Qualifying Commercial Subscribers exceeds [***], then ADT will be entitled to
[***] during [***]. If, in any quarter, ADT creates more than [***] gross new
Qualifying Commercial Subscribers for Alarm.com Services, and the total number
of Qualifying Commercial Subscribers exceeds [***], then ADT will be entitled to
[***] during [***]. If, in any quarter, ADT creates more than [***] gross new
Qualifying Commercial Subscribers for Alarm.com Services, and the total number
of Qualifying Commercial Subscribers exceeds [***], then ADT will be entitled to
[***] during [***]. If, in any quarter, ADT creates more than [***] gross new
Qualifying Commercial Subscribers for Alarm.com Services, and the total number
of Qualifying Commercial Subscribers exceeds [***], then ADT will be entitled to
[***] during [***]. If, in any quarter, ADT creates more than [***] gross new
Qualifying Commercial Subscribers for Alarm.com Services, and the total number
of Qualifying Commercial Subscribers exceeds [***], then ADT will be entitled to
[***] during [***].



It is intended that this [***] allows ADT to benefit from the scale of the
residential business while also gaining additional scale benefits as it grows
its Small Business and Commercial business. As a purely hypothetical example, if
in a given quarter ADT had more than [***] Qualifying Subscribers total of which
[***] Qualifying Subscribers were also Qualifying Commercial Subscribers, and
ADT originated [***] Qualifying Subscribers of which [***] were also Qualifying
Commercial Subscribers, then ADT would first benefit from [***] (making the
[***] of a Commercial plan Qualifying Subscriber [***]). ADT would then also
benefit from [***]. In this example, the [***] would be [***] so the [***] of
the Qualifying Commercial Accounts will be [***]. For the avoidance of doubt, it
is possible that ADT may not qualify for column F pricing on the Commercial
plans, but may still qualify for the [***] (example: ADT creates a total of
[***] new Subscribers in a Quarter of which [***] are Qualifying Commercial
Accounts, and ADT has [***] or more total Qualifying Commercial Subscribers).
For the further avoidance of doubt, it is also possible that ADT may qualify for
the [***] while not qualifying for the [***] (example: ADT has [***] total
Subscribers of which [***] are Commercial accounts and ADT created [***]
accounts during the Quarter of which [***] are Qualifying Commercial Accounts.)
The [***] recited above are also provided in the table below:
***] ADT Monthly [***] for Commercial Plans
[***] ADT Monthly [***] for Commercial Plans
 
Based on Number of Qualifying Commercial Subscribers
[***]
[***]
[***]
[***]
[***]
[***]
[***] Percentage
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%





 

--------------------------------------------------------------------------------










7.
[***]. During each calendar year of the Term beginning on January 1, 2020,
Alarm.com will [***] ADT for up to $[***] by ADT that is designed and intended
to [***] that ADT [***], such as [***]. The parties will work together in good
faith to identify in advance which [***] will be eligible [***]. ADT will [***]
Alarm.com written [***] as soon as practical after [***], but in any event all
[***] shall be made within 15 days after the end of the fiscal quarter in which
[***].



8.
[***] for Platform Shift. In consideration of ADT shifting the creation of new
Subscriber accounts from the legacy Connect Pulse platform to the Alarm.com
platform, the [***] shall be [***] using [***] of the [***] (irrespective of
[***]).



9.
[***] for Percent of Business. The [***] in the [***] above were negotiated in
good faith with ADT. However, Alarm.com wishes to [***] for ADT, and offer ADT
[***] if ADT [***] of its [***], including [***] to Alarm.com.



10.
[***] for ADT through [***]. The parties have been negotiating this agreement
throughout 2019 and ADT [***] during that period. Alarm.com and ADT agree that
[***] to ADT by Alarm.com for ADT [***] prior to the execution of this Amendment
is [***] and Alarm.com will [***] ADT within [***] days of the First Amendment
Effective Date.



11.
Primary Focus shifts to Falcor Platform. Section 3.11 of Schedule 6 of the
Agreement shall be modified regarding Alarm.com’s obligations to make the
Connect Platform on Parity with the Alarm.com platform by adding the following:



a.
Obligations and Shared Goals Related to the Connect‐Based Pulse Platform. It is
critical to both Alarm.com and ADT that the recurring revenues and customer
goodwill associated with existing Connect‐based Pulse subscribers be fully
retained. As such, Alarm.com shall continue to make material R&D investments
into the Connect Platform to a) enhance the capabilities and features of the
Connect Platform; b) strengthen the reliability and performance of the Connect
Platform; and c) maintain the Connect Platform such that it is current with
modern consumer‐facing interfaces by either 1) supporting the ADT user interface
development team with APIs and other assistance as they develop and enhance the
user interfaces for Pulse, or 2) by taking direction from ADT and then
developing and maintaining the Pulse user interfaces with Alarm.com engineering
resources.



b.
Roadmap discussions for the Connect Platform. In addition to the SLA
requirements for the Connect Platform as covered in Exhibit A to Schedule 3 of
the Agreement, Alarm.com shall have at least two formal meetings annually with
key stakeholders at ADT (such as the head of marketing and the CIO) to discuss
and seek consensus on the development plan and priorities for the Connect
Platform. Such formal reviews shall include a presentation of proposed 3 month,
6 month, and 12 month objectives for development of Connect‐based Pulse. Upon
the approval of the ADT stakeholders, Alarm.com shall execute upon the
development objectives as established between Alarm.com and the relevant ADT
stakeholders, without compromising the SLA requirements which govern uptime. If
at any point, the ADT stakeholders conclude that Alarm.com is materially
underinvesting in the Connect Platform, then ADT may escalate this concern by
providing written notice to Alarm.com’s CEO and Chief Product Officer (CPO),
which notice shall express the feature and/or capability domains in which the
ADT Stakeholders believe the Connect‐based Pulse platform is unacceptably
lagging. Upon receipt of a notice, Alarm.com shall have [***] business days to
collaborate with the ADT Stakeholders, and present a remediation plan. Such
remediation plan shall require that Alarm.com address the areas stipulated by
the ADT stakeholders in the notice within [***] days.





 

--------------------------------------------------------------------------------








c.
Failure to Execute Remediation Plan. If Alarm.com fails to execute upon the
remediation plan, then ADT may provide written notice to Alarm.com’s CEO
regarding this failure to remediate, which notice shall outline the areas of
functional deficiency that ADT reasonably believes constitute underinvestment by
Alarm.com. Notwithstanding the cure periods set forth in Sections 1.3 and 1.4 of
Schedule 4, Alarm.com shall have an additional [***] days to substantially
complete the remediation plan under this Section 3.11 by making improvements to
the Connect‐based Pulse platform that satisfy the shortcomings expressed in the
notice. If after such [***] day period Alarm.com shall fail to substantially
complete the remediation plan, then Section 3.6 of the Agreement (which
specifies exclusivity period) shall become null and void from that date that is
[***] days following the notice from ADT.



d.
Commensurate Level of Investment. The parties recognize that the level of
investment in the Connect‐based Pulse platform shall be commensurate with the
number of subscribers on such platform. If, hypothetically, there are more than
[***] subscribers on the Connect Platform, then the level of investment shall be
significantly higher than if there are [***] subscribers on the platform.



12.
Support Allocation. In addition to the provisions of Schedule 3 of the
Agreement, the parties agree that Alarm.com will support ADT US at least as it
already supports ADT Canada, Protection One, and Vintage Security. Such support
shall include training services, including online training, live support,
special project support (such as required on business data reporting), and the
allocation of technical account management (TAM) resources without additional
charges. ADT will provide Tier 1 Support and Tier 2 Support to its customers and
technicians, and Alarm.com shall provide Tier 3 Support to ADT’s support team.
ADT technician support personnel who currently support the field installations
and ongoing service of the ADT Pulse system will be trained to support the field
installations and ongoing support of the Alarm.com Services, including the
Alarm.com Services which may present an ADT Pulse user interface. For the
avoidance of doubt, such support allocation shall not apply to Standalone
Doorbell w/ Live View accounts.



13.
Firmware Upgrade Costs. For each Subscriber requiring a cellular over‐the‐air
(OTA) control panel firmware upgrade (other than the Alarm.com firmware residing
on the control panel), Alarm.com will charge ADT [***] above the carrier charges
already incorporated into the Network Services Fee plus a $[***] per panel/per
OTA service charge. The cellular OTA fee will be assessed upon a successful
firmware upgrade and charged on ADT’s next monthly service invoice from
Alarm.com. Should the panel firmware be upgraded over wifi or Ethernet it will
be [***]. For the avoidance of doubt, secondary touchscreens cannot be upgraded
via cellular OTA.



14.
EnergyHub Demand Response Program. ADT shall be pre‐authorized by EnergyHub,
Inc. (“EnergyHub”) and eligible for an incentive for its customers using a
certified connected thermostat, including the Alarm.com thermostat, with the
Alarm.com Services. For each customer that ADT enrolls in an EnergyHub demand
response program (“EnergyHub Program”), where the customer participates subject
to the terms and conditions of such EnergyHub Program during any given [***],
then ADT shall receive [***] per enrolled customer [***], to be [***] to ADT by
Alarm.com at the end of each [***]. For the avoidance of doubt, any ADT customer
with a connected thermostat using the Alarm.com Services is eligible to be
enrolled in an EnergyHub Program, where geographically available, regardless of
when such ADT customer’s account was originally created with Alarm.com. For the
further avoidance of doubt, [***] are [***] for the EnergyHub program as [***].



15.
Ecosystem Products. Alarm.com shall use commercially reasonable efforts to
enable ADT to use all products compatible with Alarm.com Services in North
America. ADT shall use commercially reasonable efforts to promptly notify
Alarm.com as to any [***] with [***] for [***].



16.
Confidential Pricing. The parties acknowledge and agree that all pricing and
related provisions in this First Amendment are highly Confidential Information,
and, subject to Section 10.7 of the Agreement, neither party shall disclose any
pricing related information set forth in this First Amendment or the Agreement
without the prior written consent of the other party, except to the extent
necessary as part of a sale to an acquirer of all of its assets, business or
stock, or to a successor by merger or consolidation. In the event of any other
sale of Alarm.com enabled accounts by ADT, the pricing set forth in





 

--------------------------------------------------------------------------------








the acquiring entity’s agreement with Alarm.com shall prevail for such accounts,
and not the pricing in this First Amendment or Agreement.


17.
Qualifying Transaction. The definition of Qualifying Transaction in Section 5 of
Schedule 2 of the Agreement shall be modified to [***] accounts purchased in any
Bulk Account Acquisition from another entity within a [***] period. By way of
example, if in [***] ADT purchases [***] accounts from Dealer A, and then again
purchases [***] additional accounts from Dealer A in [***], it will be
considered a Bulk Account Acquisition of [***] accounts. Furthermore, the
definition of Bulk Account Acquisition in the Agreement is hereby deleted and
amended as follows:



“’Bulk Account Acquisition” shall mean ADT’s acquisition of a group of accounts
for Alarm.com Services from any entity that is an Alarm.com Dealer, excluding
any ADT Dealers as of the First Amendment Effective Date, (either directly or
through acquisition of such entity itself), which accounts become Subscribers
under this Agreement and subject to the pricing terms set forth in Schedule 2,
as amended.”


18.
Ecosystem Component Costs. Section 6 of Schedule 2 of the Agreement shall be
amended and restated in its entirety as follows: The following equipment will be
available for ADT to purchase from Alarm.com directly. ADT Dealers may purchase
equipment from Alarm.com directly at prices negotiated between Alarm.com and
such ADT Dealer, or via distribution at rates agreed upon between the
distributor and ADT Dealer. Any applicable tariffs, import charges, or related
charges will be billed separately to ADT on a pass‐through basis. ADT currently
uses its own shipping account for all product purchased from Alarm.com. In the
event ADT wishes for Alarm.com to be responsible for shipping then Alarm.com
will work in good faith with ADT to establish reasonable Alarm.com shipping
rates.



Commercial Access Control Hardware
Price
Two Door Controller
$[***]
Two Door Controller w/ Power Supply
$[***]
Two Door Controller w/ Enclosure Kit
$[***]
Single Door Expansion Board
$[***]
Two Door Expansion Board
$[***]

Video Product Prices
Price
Indoor Wireless IP Camera w/ Night Vision (V522IR)
$[***]
Outdoor Wireless IP Camera with Night Vision (V723W)
$[***]
PoE Mini Bullet Camera with 4mm lens (VC725)
$[***]
PoE Dome Camera with 2.8mm lens (VC825)
$[***]
Skybell Doorbell Camera (HD)
$[***]
Skybell Slim Line Doorbell Camera
$[***]
180 Degree HD Camera w/ Enhanced Zoom and Two‐Way Audio (V622)
$[***]
Alarm.com Stream Video Recorder (500GB SVR122)
$[***]
Alarm.com Stream Video Recorder (1TB SVR122)
$[***]
CSVR126 ‐ 2T (16 Channel)
$[***]
CSVR126 ‐ 6T (16 Channel)
$[***]
CSVR126 ‐ 12T (16 Channel)
$[***]

Communications Modules Pricing
Price
System Enhancement Module and Gateway ‐ PowerSeries LTE
$[***]
System Enhancement Module and Gateway ‐ Vista LTE
$[***]
Concord 4 VoLTE Module and Gateway Kit
$[***]
NX LTE Module and Gateway Kit
$[***]
Simon XT/Xti VoLTE Module
$[***]





 

--------------------------------------------------------------------------------














Alarm.com Thermostat & Image Sensor Pricing
Price
Image Sensor (Any Version)
$[***]
Alarm.com Smart Thermostat v1.0
$[***]
Custom Branded Alarm.com Smart Thermostat v1.0
$[***]
Alarm.com Smart Thermostat v2.0
$[***]
Custom Branded Alarm.com Smart Thermostat v2.0
$[***]



19.
Forecasting and Supply Chain Management.



a.
Non‐Binding Forecast. On a monthly basis, ADT shall provide Alarm.com with a
non‐binding rolling forecast of Products for the following 12 months. This
forecast will be provided at the SKU level.



b.
Excess and Obsolete Inventory. Alarm.com may, but not more than once every three
(3) months, submit a report of any E&O Inventory with respect to any Products
included in a forecast but not purchased by ADT during the immediately preceding
three (3) month period. Alarm.com will provide ADT with reasonable supporting
documentation to justify the value of any such E&O Inventory. As used herein,
the term “E&O Inventory” means (i) any customized component of a Product
(including [***] and [***]) ordered or manufactured within the lead time window
reasonably required to meet ADT’s forecast and (ii) any Long Lead Time Component
of a Product ordered within the lead time window reasonably required to meet
ADT’s forecast that is not reasonably expected by ADT to have any
forward‐looking demand beyond one hundred eighty (180) days.



c.
E&O Inventory Management Process.



i.
Alarm.com and ADT will meet at least quarterly to discuss the status of any E&O
Inventory.



ii.
Alarm.com will use commercially reasonable efforts to minimize the amount of E&O
Inventory, including working with its supplier base and other channels;
provided, however, that Alarm.com shall not [***] any [***] to [***] without
ADT’s prior written consent.



iii.
Within one month of the First Amendment Effective Date, Alarm.com will provide
ADT with a list of long lead time components for the Products (“Long Lead Time
Components”), including their corresponding order lead times. Alarm.com may
update the list of Long Lead Time Components quarterly or as new Products are
added to the list of Products under the Agreement.



iv.
Based on the above, Alarm.com and ADT will agree on an amount of “E&O Inventory”
that ADT will be liable for and the transaction to be used to compensate the
Alarm.com.





 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized representatives.
ALARM.COM INCORPORATED
 
ADT LLC
 
 
 
Signature: /s/ Steve Trundle____________
 
Signature: /s/ Rich Rot________________
 
 
 
Name: Steve Trundle_________________
 
Name: Rich Rot_____________________
 
 
 
Title: CEO__________________________
 
Title: SVP Business Operations_________
 
 
 
Date: 12/9/2019_____________________
 
Date: 12/9/2019_____________________










